Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention pertains to a method of fixing a fracture of a bone by means of placing a first plate on the bone so that the plate spans the fracture, inserting one screw through the first plate and into the bone; placing a second plate on the bone such that the plate spans the fracture and wherein the second plate is made entirely from a porous metal foam; attaching the second plate without the use of a screw the second plate including a bone in-growth surface, an outward facing surface opposite the bone in-growth surface, and no holes extending between the bone in-growth surface and the outward facing surface and traversing the outward facing surface; and wherein the attaching the second plate includes wrapping a cable around the second plate such that the cable is wrapped around the outward facing surface (Fig. 1-4).
The application is allowable based on the persuasive arguments on Pg. 6 of the Remarks filed on 4/25/22.  As noted therein, the claimed inventions requires that the second plate be composed of porous metal foam whereas the closes prior art Vandewalle (US Patent 5993452) requires that the plate be made of lactic acid which is bioresorbable.  Therefore, none of the references previously recited alone or in combination with each other teach or suggest the claimed invention.  Therefore, the references of record do not render the combination of limitations recited above obvious and there is no motivation for modifying the cited references to include the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775